Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8
      MICHAEL J. HAYS,                                    Case No.   '20CV0044 JAH AHG
 9
                         Plaintiff,                       COMPLAINT FOR DAMAGES
10
              v.                                          1.VIOLATION OF THE FAIR DEBT
11
                                                          COLLECTION PRACTICES ACT, 15
12    MONTEREY FINANCIAL SERVICES, LLC,                   U.S.C. §1692 ET SEQ.

13                       Defendant.
                                                          2.VIOLATION OF THE ROSENTHAL
                                                          FAIR DEBT COLLECTION PRACTICES
14
                                                          ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                          JURY TRIAL DEMANDED
16
            NOW COMES, MICHAEL J. HAYS, through undersigned counsel, complaining of
17

18   MONTEREY FINANCIAL SERVICES, LLC, as follows:

19                                     NATURE OF THE ACTION

20          1.      This action arises under the Fair Debt Collection Practice Act (the “FDCPA”), 15
21
     U.S.C. § 1692 et seq. and the Rosenthal Fair Debt Collection Practices Act (the “RFDCPA”), Cal.
22
     Civ. Code § 1788 et seq.
23
                                      JURISDICTION AND VENUE
24
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
28
                                                      1
Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.2 Page 2 of 6



 1                                               PARTIES
 2          5.      MICHAEL J. HAYS (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 3
     all times relevant resided in Detroit Lakes, Minnesota.
 4
            6.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).
 5
            7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7          8.      Monterey Financial Services, LLC, (“Monterey”) limited liability company

 8   organized under the laws of California.

 9          9.      Monterey has its principal place of business at 4095 Avenida De La Plata,
10
     Oceanside, California 92056.
11
            10.     Monterey is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal
12
     purpose of Monterey’s business is the collection of debt.
13
            11.     Monterey is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly
14

15   collects or attempts to collect debts owed or due or asserted to be owed or due another.

16          12.     Monterey is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
17                                     FACTUAL ALLEGATIONS
18
            13.     Years ago, Plaintiff borrowed money from Just Military Loans.
19
            14.     This loan is a “debt” as defined by 15 U.S.C. § 1692a(5).
20
            15.     This loan is a “debt” as defined by Cal. Civ. Code § 1788.2(d).
21

22          16.     This loan is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f).

23          17.     On October 3, 2013, Plaintiff defaulted on this loan.

24          18.     On February 2, 2017, Plaintiff’s $138.00 balance was referred for collection.
25          19.     On December 2, 2019, Plaintiff viewed his 3-Bureau Credit Report.
26
            20.     Plaintiff quickly noticed Monterey reporting an alleged $293.00 balance.
27
            21.     Plaintiff disputed this balance with Equifax® and TransUnion® directly.
28


                                                      2
Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.3 Page 3 of 6



 1          22.     Nonetheless, on December 31, 2019, Monterey e-mailed Plaintiff:
 2          23.     This e-mail said:
 3
                    This letter is in response to the dispute received and pursuant to the debt validation
                    requirements set forth in the Fair Debt Collection Practices Act. Please note that
 4                  per the FDCPA, you had 30 days from the date you were notified by Monterey
                    Collections that your account had been placed with Monterey Collections, to
 5                  request to dispute this debt. As a courtesy, the requested proof of debt will be
                    forwarded to you.
 6
                    While we have marked the account as disputed, this defaulted contract balance
 7                  for Just Military Loans remains due. Call our office today to set up the necessary
                    arrangements to satisfy your obligation to the contract.
 8
                    Trusting this is satisfactory,
 9
                    Coral C. Pena
10                  Collections Representative
                    Monterey Collection Services
11
            24.     Surprised, Plaintiff contacted Monterey.
12
            25.     During this call, Monterey’s representative suggested that the statute of limitations
13

14   was approaching and, therefore, Plaintiff needed to make a payment.

15          26.     Monterey’s representative further advised Plaintiff once the statute of limitations

16   runs, Monterey will send this loan back to Just Military Loans to initiate collection proceedings.
17
            27.     Concerned with having had his rights violated, Plaintiff sought counsel to ensure
18
     that Defendant’s unlawful collection practices stopped.
19
            28.     Accordingly, Plaintiff needed to expend energy/time consulting with attorneys as
20
     direct result of Monterey’s unlawful collection practices.
21

22                                           CLAIMS FOR RELIEF

23                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
24

25          29.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

26   though fully set forth herein.
27

28


                                                          3
Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.4 Page 4 of 6



 1                                     Violation(s) of 15 U.S.C. § 1692e
 2          30.     Section 1692e provides:
 3
                    A debt collector may not use any false, deceptive, or misleading
 4                  representations or means in connection with the collection of any debt.
                    Without limiting the general application of the foregoing, the following
 5                  conduct is a violation of this section:
 6                  (5)    The threat to take any action that cannot legally be taken or that is
 7                         not intended to be taken.

 8                  (10)   The use of any false representation or deceptive means to collect or
                           attempt to collect any debt or to obtain information concerning a
 9                         consumer.
10
     15 U.S.C. §§ 1692e(5) and e(10)
11
            31.     Defendant violated 15 U.S.C. §§ 1692e(5) and e(10) by representing that Plaintiff’s
12
     loan will be sent back to Just Military Loans to initiate collection proceedings once the statute of
13
     limitations runs.
14

15          32.     Once the statute of limitations runs, collection proceedings would be time-barred.

16          33.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(5), and e(10) pursuant to
17   section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to
18
     comply with any provision of [the FDCPA] with respect to any person is liable to such person in
19
     an amount equal to the sum of -
20
            (1)     any actual damage sustained by such person as a result of such failure;
21

22          (2)

23                  (A)    in the case of any action by an individual, such additional damages
                           as the court may allow, but not exceeding $1,000.00; or
24
            (3)     in the case of any successful action to enforce the foregoing liability, the
25                  costs of the action, together with reasonable attorney's fees as determined by
26                  the court.

27          WHEREFORE, Plaintiff requests the following relief:
28


                                                      4
Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.5 Page 5 of 6



 1          A.      a finding that Monterey violated 15 U.S.C. § 1692e(5), and e(10);
 2          B.      an award of any actual damages sustained by Plaintiff;
 3
            C.      an award of such additional damages, as the Court may allow, but not exceeding
 4
                    $1,000.00;
 5
            D.      an award of costs of this action, together with reasonable attorney’s fees as
 6

 7                  determined by this Court; and

 8          E.      an award of such other relief as this Court deems just and proper.

 9                                           COUNT II:
              Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
10

11          34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

12   though fully set forth herein.
13                                Violation(s) of Cal. Civ. Code § 1788.17
14
            35.     California Civil Code § 1788.17 provides:
15
                    Notwithstanding any other provision of this title, every debt collector
16                  collecting or attempting to collect a consumer debt shall comply with the
                    provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
17                  the remedies in Section 1692k of, Title 15 of the United States Code.
18
            36.     As alleged, Monterey violated 15 U.S.C. §§ 1692e(5) and e(10); therefore violating
19
     Cal. Civ. Code § 1788.17.
20
            37.     Plaintiff may enforce the provisions of Cal. Civ. Code § 1788.17 pursuant to Cal.
21

22   Civ. Code § 1788.30 which provides:

23          (a)     Any debt collector who violates this title with respect to any debtor shall be
                    liable to that debtor only in an individual action, and his liability therein to
24                  that debtor shall be in an amount equal to the sum of any actual damages
                    sustained by the debtor as a result of the violation;
25

26          (b)     Any debt collector who willfully and knowingly violates this title with
                    respect to any debtor shall, in addition to actual damages sustained by the
27                  debtor as a result of the violation, also be liable to the debtor only in an
                    individual action, and his additional liability therein to that debtor shall be
28


                                                       5
Case 3:20-cv-00044-JAH-AHG Document 1 Filed 01/07/20 PageID.6 Page 6 of 6



 1                   for a penalty in such amount as the court may allow, which shall not be less
                     than one hundred dollars ($100.00) nor greater than one thousand dollars
 2                   ($1,000.00).
 3
             (c)     In the case of any action to enforce any liability under this title, the prevailing
 4                   party shall be entitled to costs of the action. Reasonable attorney’s fees,
                     which shall be based on time necessarily expended to enforce the liability,
 5                   shall be awarded to a prevailing debtor.
 6
             WHEREFORE, Plaintiff request the following relief:
 7
             A.      a finding that Monterey violated Cal. Civ. Code § 1788.17;
 8
             B.      an award of any actual damages sustained by Plaintiff as a result of Monterey’s
 9

10                   violation(s);

11           C.      an award of such additional damages, as the Court may allow, but not exceeding

12                   $1,000.00;
13           D.      an award of costs of this action, together with a reasonable attorney’s fee as
14
                     determined by this Court; and
15
             E.      an award of such other relief as this Court deems just and proper.
16
                                        DEMAND FOR JURY TRIAL
17

18           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

19   this action so triable of right.

20   DATED: January 7, 2020                                           Respectfully submitted,
21
                                                                      MICHAEL J. HAYS
22
                                                                      By: /s/ Nicholas M. Wajda
23
                                                                      Nicholas M. Wajda
24                                                                    WAJDA LAW GROUP, APC
                                                                      3111 Camino Del Rio North
25
                                                                      Suite 400
26                                                                    San Diego, California 92108
                                                                      +1 310-997-0471
27                                                                    nick@wajdalawgroup.com
28


                                                         6
